Exhibit 10.7

FIRST AMENDMENT

TO EMPLOYMENT AGREEMENT

AMENDMENT made effective the 1st day of August, 2007 to the Employment Agreement
dated November 9, 2005, between Answerthink, Inc. (the “Company”) and Grant
Fitzwilliam (the “Executive”).

WHEREAS the Company and the Executive have entered into the Employment Agreement
dated November 9, 2005 (the “Employment Agreement”); and

WHEREAS the Company and the Executive desire to amend the Employment Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

1. A new Section 5(f) shall be added to the Employment Agreement and shall read
as follows:

(f) Restricted Stock Units. Except as otherwise provided herein, all restricted
stock units previously granted by the Company to the Executive, except for those
restricted stock units issued on February 16, 2007, shall continue to vest
according to their respective vesting schedules notwithstanding a termination of
the Executive’s employment.

2. All other provisions of the Employment Agreement shall remain in full force
and effect.

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
day and year first hereinabove written.



--------------------------------------------------------------------------------

            Answerthink, Inc. Attest:         By:  

 

    By:  

 

      Name:         Title:         Grant M. Fitzwilliam Attest:         By:  

 

   

/s/ Grant M. Fitzwilliam